Citation Nr: 1208742	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-11 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for a glandular disorder.

3.  Entitlement to service connection for a disability manifested by watery eyes.

4.  Entitlement to service connection for a disability manifested by right-sided abdominal pain.

5.  Entitlement to service connection for rashes.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2011, the Veteran presented testimony relevant to his appeal before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is associated with the record.    

In a September 2011 statement, the Veteran raised claims of service connection for hearing loss and tinnitus, a heart condition secondary to Agent Orange exposure, peripheral neuropathy of all extremities secondary to Agent Orange exposure, urinary frequency secondary to diabetes, hypertension secondary to diabetes, and erectile dysfunction secondary to diabetes.  The RO has not yet had an opportunity to address these claims, and they are REFERRED for the RO's consideration. 
Other than the claim for service connection for diabetes mellitus, all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicide agents while serving in Thailand during the Vietnam era. 

2.  The Veteran's currently diagnosed diabetes mellitus type 2 has been linked by competent medical opinion to his in-service exposure to herbicide agents.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, diabetes mellitus type 2 was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.    


II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including Type II diabetes.  38 C.F.R. § 3.309(e) (2011). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties as an engineering entomology specialist during his service in Thailand.  At the Board hearing, he testified that his duties involved applying chemicals all over the base, to include the perimeter, and that in-service herbicide exposure led him to develop diabetes mellitus type 2.  See hearing transcript, pages 4-5.  He seeks entitlement to service-connected disability compensation benefits on these bases.  

At the outset, there is ample evidence of record showing that the Veteran is currently diagnosed with diabetes mellitus type 2.  The Veteran's current diabetes mellitus type 2 has been competently linked to alleged in-service herbicide exposure.  The February 2005 VA medical examiner concluded that the Veteran's diabetes mellitus was related to his reported exposure of handling herbicide agents in service (pending confirmation of such exposure by the RO).  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicide agents in service.

Initially, the Board notes that the Veteran was not stationed in the Republic of Vietnam at any time during his active service.  He has always stated that he was exposed to herbicide agents while stationed in Thailand.  (emphasis added.)  While he has written that he briefly landed in Vietnam coming from and going to Thailand (see, e.g.,July 2005 Report of Contact and VA Form 9 dated December 2010), there is insufficient evidence of such visitation in the record to find that he has qualifying Vietnam service for the purposes of presumptive service connection under 38 C.F.R. § 3.309(e).  See August 2009 memorandum on the unavailability of Veteran's in-country Vietnam service.  Thus, the Board will consider whether the evidence of record shows that the Veteran was exposed to herbicide agents during his period of service in Thailand, as he contends.  

The Veteran's service personnel records confirm that he served as an engineering entomology specialist, with related civilian occupation noted to be vermin exterminator on the DD Form 214, while attached to the 635 CES at U-Tapao Airfield in Thailand from July 1967 to August 1968.  However, there is no specific mention of exposure to herbicide agents therein.    

The record reflects that the RO asked the National Personnel Records Center (NPRC) for any documents showing the Veteran's exposure to herbicide agents.  However, it responded that there was no record of exposure to herbicides for the Veteran.  

In September 2010, the Veteran was asked to provide additional information regarding how his military duties exposed him to herbicide agents, as well as statements from individuals having witnessed his exposure.  

The RO also submitted a request through the Defense Personnel Records Information Retrieval System (DPRIS) asking whether the Veteran's military occupational specialty (MOS) involved perimeter duty to include spraying of insecticides.  In response, it was noted that available unit histories did not mention or document any Agent Orange or tactical herbicides spraying, testing, transporting, or storage at U-Tapao, Thailand.  It was further noted that information concerning the Veteran's duty assignments could not be provided and such information should be maintained in his official military personnel file (OMPF).         

In a November 2010 letter, the acting director at the Department of Defense Armed Forces Pest Management Board (AFPMB) wrote that, while it was possible for an entomologist to be involved in pesticide spray operations, after a thorough review of the records, the AFPMB did not have any specific information regarding the spraying of Agent Orange or other insecticides in Thailand during the time period of 1967-1968.  He noted that the AFPMB also did not have any history of such records being stored.  However, he also noted that two articles on the Internet touched on the subject of the application of pesticides during the timeframe and were attached to the letter.  He wrote that there were statements regarding the applications in Thailand, and additional information regarding the role of herbicide sorties during the Vietnam War appeared in another report but did not mention the dates in which the VA was interested.    

Thus, despite the evidentiary development performed by the RO, there is no explicit evidence showing that the Veteran was exposed to herbicide agents while stationed in Thailand.  

However, as pointed out by the Veteran's representative at the September 2011 Board hearing, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War. In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence. 

At the September 2011 Board hearing before the undersigned, the Veteran testified that he was stationed at U-Tapao Airfield in Thailand.  He reported that his duties as an engineering entomology specialist included pest control and perimeter guard duty.  He further stated that he was required to apply chemicals all over the base including the perimeter.  See hearing transcript, pages 4-5.  

As stated above, service records confirm that the Veteran's military occupational specialty (MOS) was that of entomology specialist (i.e., vermin exterminator) during his Thailand service.  Upon consideration of the Veteran's hearing testimony, and the evidence of record, the Board finds the duties described by the Veteran at the hearing to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having performed perimeter guard duty included in the record, it is reasonable that he was on the perimeter of the base while performing his regular MOS duties at U-Tapao.  His MOS was to apply pesticides.  The Board further finds the Veteran's hearing testimony stating that he was on or near the perimeter of the base to be credible in this regard.    

Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran's MOS likely required him to apply pesticides around the base, and the Veteran presented credible hearing testimony before the undersigned stating that his duties required him to be on the perimeter of the base.  Therefore, it appears that the Veteran likely performed his duties or otherwise served near the air base perimeter at U-Tapao.  In view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

In consideration of the foregoing, the Board finds that the Veteran has diabetes mellitus type 2 that is attributable to his active military service.  Thus, service connection is warranted for diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for diabetes mellitus type 2 is granted.  


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that this case must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

The Board recognizes that the Veteran was afforded with a medical examination in connection with his claims for right upper quadrant pain, parotid swelling (i.e., glandular disorder), and rash in February 2005.  At that time, the examiner noted that the Veteran's right upper quadrant pain and parotid swelling were of uncertain etiology and began after service.  He also noted that the Veteran did not demonstrate a distinctive or definitive rash at the time of the examination and the few papules on his back and upper scalp were not suggestive of Agent Orange-related rashes.  Based on his red nose, the examiner noted that the Veteran could have early rosacea versus sun exposure. 

However, the examiner did not have access to the claims folder at the time of the examination.  There are several potentially relevant findings contained in the Veteran's service treatment records (STRs) that were not considered by the examiner.  Specifically, regarding the Veteran's claimed rash, there are STR entries showing treatment for intertrigo in September and October of 1966, rash in the crotch and hands in October 1966, rash on the arms in November 1967, and tinea cruris in October 1968.  Regarding the Veteran's claimed headaches and glandular disorder, the Board observes that the STRs also show treatment for headaches lasting for several days in March 1967 and document treatment for throat and/or tonsil problems from 1965 to 1966 and pharyngitis in August 1968.  Further, it is notable that the Veteran reported having frequent indigestion for which he had not received treatment at the time of the September 1968 discharge examination, which is potentially relevant to his claim involving a disability manifested by right-sided abdominal pain.  Moreover, the Veteran has competently reported having current rashes, parotid swelling, headaches, and right upper quadrant pain.  Although the Veteran has repeatedly asserted that his claimed disorders are the result of in-service herbicide exposure and has not indicated that they are otherwise directly related to service, the Board must consider whether service connection is warranted for any of the claimed disorders on a direct basis because such theory is reasonably raised by the record.  For these reasons, the Board finds the examination report to be inadequate and a supplemental medical opinion based on review of the claims folder is needed.  

In addition, review of the record indicates that the Veteran has been awarded benefits from the Social Security Administration (SSA) during the course of this appeal.  The record contains a report of a mental evaluation conducted in February 2005 in connection with the Division of Disability Determination Services, as well as an award letter from SSA dated in May 2005.  Although the award letter notes that the Veteran is entitled to monthly retirement benefits beginning August 2005, the letter also reads that he was found to be disabled under SSA rules on November 30, 2001.  In consideration of the foregoing, the Board finds that the records are potentially relevant to the Veteran's claims.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. 
§ 3.159(c)(2).  Therefore, because the records from SSA may contain pertinent information to the Veteran's claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  

2.  Thereafter, arrange to obtain a supplemental medical opinion from the February 2005 VA medical examiner, or another appropriate medical professional(s) if the examiner is no longer available.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  

In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

Based on review of the record, the examiner/reviewer(s) should state, for each current diagnosis (i.e., each diagnosis since the Veteran filed his claim in June 2004) of: 1) a glandular disorder; 2) a disorder manifested by right-sided abdominal pain; 3) rashes; and 4) headaches, whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or is otherwise causally related to service, to include any symptomatology shown therein or conceded herbicide exposure.  

Also, in providing the opinion, please consider the following: 1) STRs showing treatment for intertrigo in September and October of 1966, rash in the crotch and hands in October 1966, rash on the arms in November 1967, and tinea cruris in October 1968; 2) STR showing treatment for headaches lasting for several days in March 1967; 3) STRs showing treatment for throat and/or tonsil problems from 1965 to 1966 and pharyngitis in August 1968; 4) the Veteran's report of having frequent indigestion for which he had not received treatment at the September 1968 discharge examination.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and clearly explain why that is so.  

3.  After the above development has been accomplished to the extent possible, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this remand is to undertake additional development and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


